DETAILED ACTION
An amendment was received and entered on 12/20/2022.
Claims 1-14 remain pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-8, and species (i) in each of claims 4-8, in the reply filed on 12/20/2022 is acknowledged. Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
After further consideration, species (ii) from claim 8 is rejoined. Examination has not been extended to other non-elected species.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Drawings
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 16 and Fig. 4(B). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable 

Compliance with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reason(s).  Applicant’s  attention is directed to the final rule making notice published at 63 FR 29620 (June 1, 1998) and 1211 OG 82 (June 23, 1998).   Figures 4(B), 6(B), 8(B), 10(B) and 12-14 disclose nucleobase sequences in excess of 9 nucleotides in length that are not accompanied by a SEQ ID NO either in the Fig or the brief description thereof. If these sequences are listed in a current Sequence Listing, then the specification should be amended to include the appropriate SEQ ID NO in each of Figure referred to above, or its brief description in the specification.  If these sequences are not in a current Sequence Listing, then Applicant must enter these sequences into an initial or substitute Sequence Listing, amend the disclosure to include appropriate SEQ ID NOS, and also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
	A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).

 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
        • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.
    • Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov.
	
Claim Interpretation
The term “stabilizing element (c)” is not given a limiting definition in the specification.  In the absence of such a definition the term is interpreted to include any structure that can increase the stability of the RNA construct, e.g. by delaying degradation of the translation initiator element.  This function could be provided by any nucleic acid sequence simply by virtue of temporarily insulating the translation initiator element from the exonuclease.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 is indefinite in its recitation of the term “anticodogenic”. This term is not defined by the specification and it is not a term of art. While the claims indicate that the recited “anticodogenic element” is “complementary to at least a portion of an mRNA of a gene expressed by the target cell”, this does not suffice as a definition that would inform one of skill of the metes and bounds of the claim.  For example, does the term require complementarity to a coding portion of the mRNA, or can the element be complementary to any portion of the mRNA (including non-coding portions)?  Moreover, while the specification at page 11 indicates that the anticodogenic region is intended to induce degradation of the RNA construct by “conserved protein complexes in all cells, in particular the enzyme complex RISC (RNA-induced silencing complex) and the ribonucleases Dicer and Drosha playing an important role”, the term is not defined to be limited to structures that act through those mechanisms.  Furthermore, it is confusing as to what type of “anticodogenic element” could induce the activity of RISC, since that complex does not act on RNAs in excess of about 22 or 23 nucleotides in length. As a result it is unclear what is intended by the term “anticodogenic”. 
Claim 1 is indefinite because it recites “the 3’ position” without proper antecedent basis.  It is unclear if “the 3’ position” refers  to a position in the blocking element, a position in “a portion of the translation initiator element”, or to “the 3’ position” of the entire translation initiator element.  Moreover, it is unclear if “the 3’ position” refers to the 
Claims 2-8 are indefinite because the depend from claim 1 but do not address these issues.
Claim 3 is indefinite because it recites “the degradation of the mRNA” without antecedent basis. The only antecedent for “degradation” refers to the blocking element of the RNA construct.  There is no antecedent for degradation of the mRNA that is expressed by the target cell.
Claim 4 is indefinite in its recitation of “RNA sequence specific for the target cell” in part (i). The term “specific” is a relative term which renders the claim indefinite. The term “specific” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of skill cannot know what degree of specificity is required in order to satisfy the claim. Does this mean that the mRNA is expressed only in the target cell and in no other cell?  As an example, it is unclear if the KRT13 mRNA from the working examples in the specification satisfies the claim limitation since this mRNA appears to be expressed in different types of cells, e.g. squamous epithelia and urothelium.  See e.g. https://www.proteinatlas.org/ENSG00000171401-KRT13/summary/rna. 
Claim 5 is indefinite because part(i) “the function of the translation initiator element (d) is suppressed” is not a “feature” of the recited anticodogenic element, it is a process that is presumably carried out by the element.  Did Applicant intend part (i) to 
Claim 6 is indefinite because it is unclear what is intended by a “nucleotide sequence that prevents the degradation of RNA by [ ] endonucleases in the 3' direction” in part (i). While one of skill would presumably understand that prevention of exonuclease activity “in the 3‘ direction” refers to inhibition of the activity of a processive 5’ to 3’ exonuclease, endonucleases do not have a processive nuclease activity, so it is unclear what is meant by “degradation by endonucleases in the 3’ direction”.
Claim 7 is indefinite because it is unclear if the recited “cell-type-specific inhibition” in part (i) is a characteristic of the translation initiator element regardless of its context, or if this is a property that is only found in the context of the recited RNA construct.  It is also unclear what is meant by “cell-type-dependent, selective inhibition”.  Does this mean that the inhibition is “selective” in only certain types of cells but is unselective (unlimited) in other types, or is “selective inhibition” meant to require that the inhibition can only occur only in certain cell types?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP 2012023998) supplied with a machine translation (downloaded from https://patents.google.com/patent/JP2012023998A/en?oq=JP+2012023998+A+), in view of Das et al., (Biotechnol. J. 2016, 11, 71–79), and taken with the evidence of the Human Protein Atlas entry for GTF2E1 downloaded from https://www.proteinatlas.org/ENSG00000153767-GTF2E1/summary/rna.
Ogawa disclosed RNA molecules designed to control expression of a protein in a eukaryotic cell comprising: a 5’-terminal stem loop,  a modulator sequence (MS), a sequence complementary to an IRES (aIRES), a sequence complementary to the aIRES (aaIRES), the IRES, an aptamer sequence that kind bind a specific ligand, and an open reading frame.  See abstract, claim 11, and e.g. Fig. 10. The RNA is designed to function in a manner in which translation is inducible by the aptamer ligand. Briefly, in the absence of the aptamer ligand, the mRNA forms a conformation in which the IRES is inactive.  This is caused by hybridization of the aIRES to the IRES, and is also facilitated by formation of a stem loop  by the modulator sequence. See Fig. 10, left. When the aptamer ligand is present, the aptamer conformation changes, the modulator sequence stem loop is denatured, the aIRES/IRES duplex is denatured, and a new aIRES/aaIRES duplex is formed, inactivating the capacity of aIRES to bind to IRES to inhibit translation.  This allows the IRES to assume its native conformation and translation of the mRNA proceeds. So, the Ogawa aIRES is equivalent to the instant blocking element, the Ogawa IRES is equivalent to the instant translation initiator element, and the Ogawa open reading frame is equivalent to the instant coding sequence. The instant stabilizing element can be accounted for by any nucleotide 
The RNA molecules of Ogawa can be introduced into target cells by transfection of an expression vector encoding the RNA molecules (see claim 11).
Ogawa did not teach the introduction of the RNA molecule into a target cell that expresses an mRNA with complementarity to at least a portion of an “anticodogenic element”. As will be discussed further below, the anticodogenic element of the claims can be accounted for by the MS element of Ogawa. 
Das taught methods of selecting optimal inducible gene expression systems. Specifically, Das taught screened of transcriptional control systems (i.e. Tet-On systems).  in “frequently used cell types” (e.g. HeLa, HEK293, and HepG2, see section 2.1, Fig. 1, and Table 1).
In view of the teachings of Das, it would have been obvious to one of ordinary skill in the art at the time of the invention to have assessed the activity of constructs of Ogawa in commonly used cell types such as HeLa, HEK293, and HepG2 because this would provide practical information on the performance of the constructs in commonly used cell lines. Doing so would have rendered obvious the instantly claimed methods, as explained below.
The modulator sequence of Fig. 10 of Ogawa comprises 25 nucleotides, 13 of which are disclosed and 12 of which can be designed depending on the sequence of the aptamer that is used in the construct. Alignments performed by the Office show that 
Complement of Ogawa MS    1  AGACCUCUUGUCU    13
                             ||||||||||||
human GTF2E1           2552  AGACCUCUUGUCA  2564

The evidence provided in the Human Protein Atlas shows that GTF2E1 mRNA is expressed in each of HeLa, HEK293, and HepG2 cell lines. The modulator sequence of Ogawa is considered to be an anticodogenic element of the instant claims when it is introduced into HeLa, HEK293, and HepG2 cell lines because it is complementary to at least a portion of an mRNA in those target cells. That is, it is identical in structure to the instantly claimed anticodogenic agent. The instantly claimed method was obvious because the construct of Ogawa has all of the instantly recited structural elements arranged as claimed. Introduction of the construct into HeLa, HEK293, and HepG2 cells will, absent evidence to the contrary, result in the instantly claimed method. The office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989).
Thus claims 1-3 and 5-8 were prima facie obvious.
Claim 4 is included in the rejection because it is unclear what are the metes and bounds of “an RNA sequence specific for the target”. For the purpose of the rejection , e.g. GTF2E1 homologs in cells from other eukaryotic organisms.

Conclusion
	No claim is allowed. 
As noted above, only the elected species of the invention was examined, except for the rejoinder of claim 8 species (ii). 
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635